                   Case 17-37272                 Doc 32           Filed 04/09/19 Entered 04/09/19 14:39:11                                      Desc Main
                                                                   Document     Page 1 of 11




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Marsha A Kerr                                                                   §           Case No. 17-37272
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 12/17/2017 . The undersigned trustee was appointed on 12/17/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 5,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                          1,295.00
                                                  Bank service fees                                                                   80.00
                                                  Other payments to creditors                                                          0.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                        0.00
                                                  Other payments to the debtor                                                         0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 3,625.00

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-37272                  Doc 32          Filed 04/09/19 Entered 04/09/19 14:39:11                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/30/2018 and the
      deadline for filing governmental claims was 07/30/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,250.00 , for a total compensation of $ 1,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 6.76 , for total expenses of $ 6.76 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/08/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                         Case 17-37272              Doc 32      Filed 04/09/19 Entered 04/09/19 14:39:11                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              17-37272                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Marsha A Kerr                                                                                               Date Filed (f) or Converted (c):   12/17/2017 (f)
                                                                                                                                  341(a) Meeting Date:               03/20/2018
For Period Ending:    04/08/2019                                                                                                  Claims Bar Date:                   07/30/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 2014 Kia Sportage Mileage: 68,000                                                   15,000.00                    15,000.00                                                       0.00                        FA
  2. 2010 Dodge Avenger Mileage: 75,000 Debtor Is Co-Signor                               4,250.00                     8,500.00                                                       0.00                        FA
     For S
  3. Misc. Household Goods And Furniture Of Debtor                                        1,000.00                         0.00                                                       0.00                        FA
  4. Cell Phone, Tv's, Computer                                                              350.00                        0.00                                                       0.00                        FA
  5. Used Clothing Of Debtor                                                                 500.00                        0.00                                                       0.00                        FA
  6. Nu Mark Credit Union Checking                                                           300.00                        0.00                                                       0.00                        FA
  7. Numark Credit Union Savings                                                               5.00                        0.00                                                       0.00                        FA
  8. 401 (K) Through Employer                                                            Unknown                           0.00                                                       0.00                        FA
  9. Pension Through Employer                                                            Unknown                           0.00                                                       0.00                        FA
 10. Security Deposit Held By Ll                                                          1,000.00                         0.00                                                       0.00                        FA
 11. Life Insurance Through Employer - No Cash Value                                           0.00                        0.00                                                       0.00                        FA
 12. Preferential Payment to family members (u)                                                0.00                    3,000.00                                                 3,000.00                          FA
 13. Preferential Payment to Landlord (u)                                                      0.00                    2,000.00                                                 2,000.00                          FA
 14. 2017 Tax Refund (u)                                                                  2,500.00                         0.00                                                       0.00                        FA
INT. Void (u)                                                                                  0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $24,905.00                   $28,500.00                                               $5,000.00                         $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee reached an a settlement with the Debtor and is currently accepting payments.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 17-37272        Doc 32       Filed 04/09/19 Entered 04/09/19 14:39:11       Desc Main
                                                                         Document     Page 4 of 11
Initial Projected Date of Final Report (TFR): 01/31/2019    Current Projected Date of Final Report (TFR): 01/31/2019
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 17-37272                 Doc 32 Filed 04/09/19
                                                                                           FORM 2Entered 04/09/19 14:39:11                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-37272                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                   Exhibit B
      Case Name: Marsha A Kerr                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2559
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9953                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   05/08/18             13         North Water Street, Inc.                  Preference Settlement                                 1241-000                  $1,000.00                                  $1,000.00
                                   First Midwest hceck Offcial Check
   05/25/18             12         Marsha Kerr                               Settlement Payment                                    1241-000                     $500.00                                 $1,500.00
                                   107 Jackson Street
                                   Wilington, IL 60481
   06/18/18             13         Tony McGann                               Settlement Payment 2 of 2                             1241-000                  $1,000.00                                  $2,500.00
                                   Cahier's Check from Grundy Bank
   06/25/18             12         Marsha A. Kerr                            Settlement Funds                                      1241-000                     $500.00                                 $3,000.00
                                   107 jackson Street
                                   Wilmington, IL 60481
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $2,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/06/18             12         Marsha Kerr                                                                                     1241-000                     $500.00                                 $3,490.00

   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $3,480.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/05/18             12         Marsha Keer                               Settlement Funds                                      1241-000                     $500.00                                 $3,980.00
                                   107 Jackson Street
                                   Wilmington, IL 60481
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $3,970.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $10.00            $3,960.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/11/18             12         Marsha A. Kerr                            Settlement Payment 5 OF 6                             1241-000                     $500.00                                 $4,460.00
                                   107 Jackson Street
                                   Wilmington IL 60481
   10/30/18             12         Marsha Kerr                               Settlement Funds                                      1241-000                  $1,000.00                                  $5,460.00
                                   Numark Credit Union
                                   1654 Terry Drive
                                   Joliet, IL
   11/02/18             12         Marsha A. Kerr                            Settlement Payment 5 OF 6                             1241-000                  ($500.00)                                  $4,960.00
                                   107 Jackson Street                        Reversal
                                   Wilmington IL 60481                       check returned as NSF


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $5,000.00                $40.00
                                                                                                                                                                                                    Page:           2
                                         Case 17-37272                 Doc 32 Filed 04/09/19
                                                                                           FORM 2Entered 04/09/19 14:39:11                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-37272                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit B
      Case Name: Marsha A Kerr                                                                                               Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2559
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9953                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/08/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                               4                                                    5                   6                      7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00             $4,950.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00             $4,940.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00             $4,930.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/17/19                        Associated Bank                           Bank Fee refund                                        2600-000                                        ($12.00)            $4,942.00

   01/17/19                        Associated Bank                           BOunced Check Fee                                      2600-000                                         $12.00             $4,930.00

   01/18/19           5001         Law Offices of Zane L. Zielinski, P.C.    Trustee attorney's fees                                3110-000                                     $1,295.00              $3,635.00
                                   6336 North Cicero Avenue; Suite 201
                                   Chicago, Illinois 60646
   02/07/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00             $3,625.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                  $5,000.00           $1,375.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $5,000.00           $1,375.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $5,000.00           $1,375.00




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00           $1,335.00
                                                                                                                                                           Page:     3
                                 Case 17-37272    Doc 32          Filed 04/09/19 Entered 04/09/19 14:39:11         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2559 - Checking                                          $5,000.00              $1,375.00             $3,625.00
                                                                                                           $5,000.00              $1,375.00             $3,625.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,000.00
                                            Total Gross Receipts:                      $5,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-37272                Doc 32       Filed 04/09/19 Entered 04/09/19 14:39:11           Desc Main
                                                             Document     Page 8 of 11
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-37272                                                                                                             Date: April 8, 2019
Debtor Name: Marsha A Kerr
Claims Bar Date: 7/30/2018


Code #     Creditor Name And Address            Claim Class       Notes                            Scheduled           Claimed             Allowed
           Zane L. Zielinski, Trustee           Administrative                                         $0.00          $1,250.00           $1,250.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee           Administrative                                         $0.00              $6.76                $6.76
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


           Law Offices of Zane L. Zielinski,    Administrative                                         $0.00          $1,295.00           $1,295.00
100        P.C.
3110       6336 North Cicero Avenue; Suite                        Fees Allowed January 18, 2019.
           201
           Chicago, Illinois 60646

1          Capital One Bank (Usa), N.A.         Unsecured                                           $445.00             $445.83             $445.83
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




2          Verizon                              Unsecured                                          $1,405.00          $1,377.21           $1,377.21
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

3          Midland Funding, Llc                 Unsecured                                           $702.00             $702.06             $702.06
300        Midland Credit Management, Inc.
7100       As
           Agent For Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090
           Case Totals                                                                             $2,552.00          $5,076.86           $5,076.86
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                          Printed: April 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-37272              Doc 32    Filed 04/09/19 Entered 04/09/19 14:39:11              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-37272
     Case Name: Marsha A Kerr
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  3,625.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,250.00 $                0.00 $         1,250.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 6.76 $              0.00 $             6.76
       Attorney for Trustee Fees: Law Offices of
       Zane L. Zielinski, P.C.                        $         1,295.00 $         1,295.00 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,256.76
                 Remaining Balance                                                    $                  2,368.24


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-37272             Doc 32   Filed 04/09/19 Entered 04/09/19 14:39:11             Desc Main
                                             Document     Page 10 of 11




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,525.10 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 93.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Capital One Bank (Usa),
     1                    N.A.                       $           445.83 $              0.00 $            418.13
     2                    Verizon                    $         1,377.21 $              0.00 $          1,291.66
     3                    Midland Funding, Llc       $           702.06 $              0.00 $            658.45
                 Total to be paid to timely general unsecured creditors               $                2,368.24
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 17-37272              Doc 32   Filed 04/09/19 Entered 04/09/19 14:39:11         Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
